DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of group I in the reply filed on 6/3/21 is acknowledged.  The traversal is on the ground(s) that the claims of group II have been amended to depend from the claims of group I.  As drafted, claims 14-28 are directed to group I.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 37-45 have been cancelled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Fiss et al. (EP 3 083 961 B1) teach a kit for amplifying a target nucleic acid containing a reversible inhibitor of a nucleic acid polymerase comprising the U-containing inhibitor oligonucleotide of the present invention which is a single-stranded DNA oligonucleotide having one or more regions of double-stranded secondary structure, wherein at least one of said regions comprises at least one uracil base. The 2+ ion into the reaction mixture and dNTPs [0053].
Fiss et al. teach a kit for reversibly inhibiting a DNA polymerase and therefore the inhibition can be reversed (DNA polymerase activated).  The kit comprises a uracil-DNA glycosylase enzyme and a DNA polymerase-binding aptamer that is capable of forming a hairpin having a stem and loop ([0012], Figure 1).  
Fiss et al. teach that the aptamer is an oligonucleotide that specifically binds to DNA polymerase and efficiently inhibits the polymerase activity [0020].
Fiss et al. teach that the present invention comprises a reversible inhibitor of DNA polymerases having the form of an oligonucleotide. Specifically, the oligonucleotide is a DNA oligonucleotide (i.e., composed of deoxyribonucleotides) including one or more deoxyuridine (dU) nucleotides (dU-containing inhibitor oligonucleotide). The sequence of the oligonucleotide enables the formation of a secondary structure comprising one or more regions of double stranded secondary structure. The oligonucleotide forms a stable secondary structure under ambient temperature conditions in the typical reaction mixture, e.g., a PCR mixture. According to the invention, the one or more uracils are positioned within the regions of the double stranded secondary structure. The inhibitory properties of the oligonucleotide of the present invention are not dependent on the exact nucleotide sequence, but rather on m) of that structure. At a temperature below the Tm, e.g., at ambient temperature in a typical reaction mixture, the shape assumed by the oligonucleotide allows it to form the oligonucleotide -enzyme complex. The oligonucleotide reversibly inhibits the polymerase enzyme while associated with the enzyme in an oligonucleotide-enzyme complex [0030].
Fiss et al. teach that in some embodiments, the U-containing inhibitor oligonucleotide according to the present invention can be designed and oligonucleotide sequences disclosed here can be used and further optimized to similarly reversibly inhibit other thermostable or thermoactive DNA polymerases, e.g. DNA polymerases from Thermotoga maritima, Thermus aquaticus, Thermus thermophilus, Thermus flavus, Thermus filiformis, Thermus species Spsl7, Thermus caldophilus, Bacillus caldotenax, Thermotoga neopolitana, and Thermosipho africanus or similar DNA polymerases at least 95% identical thereto [0037].
Fiss et al. teach that the invention is a method of modulating inhibition of the DNA polymerase by the dU-containing inhibitor oligonucleotide. The oligonucleotide of the present invention contains uracils. The presence of uracils in the DNA sequence makes the oligonucleotide a target for uracil DNA glycosylases. These enzymes recognize uracils present in single-stranded or double-stranded DNA and cleave the N-glycosidic bond between the uracil base and the deoxyribose, leaving an abasic site.  Uracil-DNA glycosylases, abbreviated as "UDG" or "UNG" include UNG (EC 3.2.2.3), mitochondrial UNG1, nuclear UNG2, SMUG1 (single strand-selective uracil-DNA 
Placement of the deoxyuridine(s) at various positions in the loop is considered to be a matter of design choice.  Fiss et al. teaches the advantages of incorporation of dU and incorporation into the loop would be expected to have the same outcome as taught by Fiss et al.
The aptamer of Figure 1 of Fiss et al. has a loop sequence that is 100% identical to instant SEQ ID NO: 23.
Additionally, the addition of a DNA polymerase to the kit is an obvious selection given that the aptamer is taught to reversibly inhibit a DNA polymerase.  
The uracil-DNA glycosylase of Fiss et al. is taught to recognize uracils present in single-stranded or double-stranded DNA and cleave the N-glycosidic bond between the uracil base and the deoxyribose, leaving an abasic site; and therefore would necessarily have the same activity as claimed to reduce or eliminate binding of the aptamer to the DNA polymerase and to increase with increasing temperature.  Claims 20 and 22 do not recite a method step, but rather an activity that would naturally flow from the recited uracil-DNA glycosylase.
Fiss et al. teach that the DNA polymerase and/or the uracil-DNA glycosylase are temperature dependent (Examples).  Addition of the DNA polymerase and/or the aptamer and/or the uracil-DNA glycosylase in a dried state is a matter of design choice.  It is routine in the art to add components in a wet or dry state.
Fiss et al. teach that the invention is a reversible inhibitor of nucleic acid polymerases comprising a single-stranded DNA oligonucleotide having one or more 
Fiss et al. teach the invention is a method of reversibly inhibiting a nucleic acid polymerase in a reaction mixture comprising contacting the mixture with a single-stranded DNA oligonucleotide having one or more regions of double-stranded secondary structure, wherein at least one of said regions comprises at least one uracil base. The method may further comprise contacting the mixture with a uracil-N-glycosylase, optionally in the temperature range of 40-65°C. The method may further comprise contacting the sample with a polyamine, for example, a polyamine is selected from spermidine, spermine and trimethylenediamine [0008].
However, there is no motivation in the art for the enzyme to be an endonuclease V enzymatic activity and for the DNA polymerase-binding oligonucleotide aptamer to be cleavable by an endonuclease V enzymatic activity.  There is no motivation in the art to combine these components in a kit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY H BOWMAN/Primary Examiner, Art Unit 1635